Citation Nr: 1618094	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

3.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.  He had additional service with the Texas National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision.

In the December 2009 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, low back pain, and a right knee injury.  In August 2010, the Veteran filed a notice of disagreement (NOD).  In August 2012, the RO issued a rating decision awarding service connection for tinnitus.  In October 2012, the RO issued a statement of the case (SOC) addressing the claims for service connection for bilateral hearing loss, low back pain, and a right knee injury.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month. 

In a May 2014 rating decision, the RO granted service connection for a right knee disability.  This represented a full grant of the benefits sought with respect to that claim.

In a June 2015 rating decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim of service connection for PTSD had had not been submitted.  In July 2015, the Veteran filed an NOD.  As explained in the remand below, the RO has not yet issued an SOC.

In February 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA that include VA treatment records dated through March 2012.  All records have been reviewed.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the request to reopen the claim for service connection for PTSD-for which the Veteran completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

As regards to the Veteran's hearing loss claim, the Board notes that impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Objective testing results from an August 2012 QTC examination reveal that the Veteran did not then have hearing loss disability for VA purposes.  See id.  

More recently, however, during the February 2016 Board hearing, the Veteran asserted that he had an additional hearing test in 2015.  The Veteran's VA treatment records show that he presented to a VA audiology outpatient clinic with complaints of decreased hearing acuity.  It was noted that audiometric testing was conducted in July 2015, the results of which were interpreted to reveal bilateral sensorineural hearing loss.  The audiogram itself is not of record.

The Board points out that a recorded diagnosis of sensorineural hearing loss is not sufficient to establish a current hearing loss disability for VA purposes because whether there exists a current hearing loss disability depends on the actual level of hearing impairment.  38 C.F.R. § 3.385 (2015); see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Thus, it is imperative that the actual results of any audiogram conducted during the claims period be made available for review by the agency of original jurisdiction (AOJ) and/or the Board.  If hearing impairment is shown by the 2015 audiogram, then an opinion should be obtained on whether it is at least as likely as not that the Veteran's hearing loss is related to service.  In this regard, the Board notes that in-service noise exposure has been conceded, as evidenced by the RO's award of service connection for tinnitus based on the August 2012 QTC's examiner's opinion that the Veteran's tinnitus is at least as likely as not related to his military noise exposure.

Regarding the Veteran's claimed low back disability, the Veteran was afforded a VA examination in March 2014, the report of which shows that he was diagnosed as having degenerative arthritis of the spine and contains the VA examiner's opinion that it is less likely than not that the Veteran's lumbar spine degenerative arthritis is directly attributable to service.  Notably, during his February 2016 hearing, the Veteran stated his belief that his service-connected right knee disability causes him to limp, thereby placing strain on his back.  The record shows that the Veteran's right knee disability requires intermittent use of a brace.

Given the Veteran's contention and the fact that the Veteran's right knee disability may responsible for an altered gait, the Board finds that the issue of whether the Veteran's service-connected right knee disability may have caused or aggravated additional disability of the lumbar spine has been reasonably raised, and must be considered by the VA examiner.  See 38 C.F.R. § 3.310 (2015) (service connection is warranted for disability caused and/or aggravated by service-connected disability); see also Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim includes all theories under which service connection may be granted).

In light of the above, the Board has expanded the claim for service connection for a low back disability to include as secondary to service-connected right knee disability.  Given the evidentiary record, the Board finds that further medical opinion is necessary to address all theories of entitlement.  See 38 U.S.C.A. § 5103A  (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
38 C.F.R. § 3.159 (2015); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Hence, the AOJ should arrange to obtain an addendum opinion from the clinician who provided the March 2014 VA examination of the Veteran's spine.  An additional examination should be scheduled if deemed necessary by the examiner.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

Prior to arranging for the Veteran to undergo any VA medical examination and/or obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record is complete with respect to both claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Texas Valley Coastal Bend Health Care System, which includes the McAllen and Harlingen VA Outpatient Clinics, that records from that health care system dated through March 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Texas Valley Coastal Bend Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1).  But see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.

As a final preliminary matter, as noted in the Introduction, above, in a June 2015 rating decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim of service connection for PTSD had not been submitted.  In July 2015, the Veteran filed an NOD.  The Veteran has properly initiated an appeal with respect to the RO's determination that new and material evidence to reopen a claim for service connection for PTSD had not been received, and the AOJ must issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the denial of the previously-denied claim for service connection for PTSD was not received, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected-as regards the claim referenced above, within the remainder of the one-year appeal period from notice of the denial, or within 60 days of the issuance of the SOC, whichever period ends later.

2.  Obtain from the Texas Valley Coastal Bend Health Care System all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 2012.  

Also, specifically obtain from the VA outpatient clinic in Harlingen, Texas, the audiogram referenced in the July 2015 treatment note discussed above.  Treatment entries that merely transcribe the results without including the relevant pure tone auditory thresholds are not sufficient. 

Follow the procedures prescribed in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  If the results of any post-surgical audiogram cannot be located, the Harlingen VA outpatient clinic and/or any other facility contacted must provide a negative response in writing stating that the requested records are either nonexistent or unavailable. 

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

In the letter, explain the type of evidence that is needed to support a claim for service connection for a low back disability as secondary to service connected right knee disability.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the clinician who provided the March 2014 VA back examination an addendum opinion regarding the etiology of the Veteran's diagnosed low back disability.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Arrange for the Veteran to undergo VA examination (by a physician) if deemed necessary in the judgment of the clinician designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented history and assertions.  

With respect to the Veteran's diagnosed degenerative arthritis of the lumbar spine, the clinician should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused by service-connected right knee disability (e.g., by a history of an altered gait); or (b) is or has been aggravated (worsened beyond the natural progression) by service-connected right knee disability (e.g., by a history of an altered gait).  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from aggravation.

In addressing the above, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, if the Veteran is shown to have current hearing loss to an extent recognized as a disability for VA purposes (as defined in 38 C.F.R. § 3.385), arrange to obtain from an audiologist or appropriate physician an opinion addressing the etiology of the Veteran's hearing loss.  Arrange for the Veteran to undergo VA examination (by a physician) if deemed necessary in the judgment of the clinician designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented history and assertions.  

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hearing loss had its onset in or is otherwise medically-related to service, to include the Veteran's conceded in-service noise exposure.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service noise exposure and as to the nature, onset and nature, and continuity of symptoms.

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.
 
9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



